DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to the following patentably distinct species:
Species represented in Figs. 4-7, 8A-8C, 9-10
Species represented in Figs 17-21
Species represented in Figs. 22-23
The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record. E.g. structure and arrangement of the block structures BLS1, BLS2, BLS3 & BLS4 on substrate 1. 
Species I : The first block structure BLS 1 and the second  block structure BLS2 may have a symmetric structure with respect to each other. The third block structure BLS3 and the fourth block structure BLS4 may have a symmetric structure with respect to each other. The first block structure BLS 1 may have the same shape as the third block structure BLS3 rotated by an angle of 180°. The first block structure BLS 1 and the third block structure BLS3 may be engaged to each other. Similarly, the second block structure BLS2 may have the same shape as the fourth block structure BLS4 rotated by an angle of 180°. The second block structure BLS2 and the fourth block structure BLS4 may be engaged to each other. 

Species II: The second block structure BLS2 may have the same structure as the first block structure BLS 1 translationally moved in a second direction Y. The third block structure BLS3 may have the same structure as the first block structure BLS 1 rotated by 180°. The fourth block structure BLS4 may have the same structure as the second block structure BLS2 rotated by 180°. The third block structure BLS3 and the first block structure BLS 1 may have an interlocking structure. The fourth block structure BLS4 and the second block structure BLS2 may have an interlocking structure. 

Species III: The second block structure BLS2 and the fourth block structure BLS4 may have the 'T'- shaped planar structure on the first connection region CNR1. The fourth block structure BLS4 may have a symmetric structure with respect to the second block structure BLS2. An end portion of the second block structure BLS2 may include a high region HR, an intermediate region MR, and a low region LR. On the high region HR, the intermediate region MR, and the low region LR, pad regions may be at different levels to form staircase structures in the first direction X and the second direction Y. The highest portion of the intermediate region MR may be lower than the highest (or lowest) portion of the high region HR and higher than the highest portion of the low region. When viewed in a plan view, the pad regions in the intermediate region MR may have a symmetric structure with respect to the pad regions in the high region HR. When viewed in a plan view, the pad regions in the intermediate region MR may have a symmetric structure with respect to the pad regions in the low region LR. When viewed in a plan view, the intermediate region MR may be provided on a center line CTL of the second block structure BLS2 parallel to the first direction X, and the high region HR and the low region LR may be provided at both sides of the intermediate region MR. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813